Citation Nr: 1543931	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a back condition.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a concussion, to include headaches.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and her husband




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, denied the Veteran's claims under 38 U.S.C.A. § 1151 for a back condition and a concussion.  

In September 2011, the Veteran and her husband testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing has been reviewed and associated with the claims file.  

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the September 2011 Board videoconference hearing, the Veteran was made aware of the issues before the Board and the undersigned sought to ensure that all relevant records were included in the claims file.  Additionally, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim.  In light of these factors, the Board finds the duties imposed by Bryant were met.

This matter was before the Board in May 2014 at which time it was remanded for additional development.

The Board notes that the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a neck and shoulder condition were also remanded by the Board in May 2014.  However, in an October 2014 rating decision, the RO granted compensation for a cervical spine disability and left rotator cuff tear under 38 U.S.C.A. § 1151.  As such, these issues are no longer before the Board. 

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence of record indicates that the Veteran did not suffer a concussion or headaches as a result of a May 2005 incident at a VA medical facility.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of a concussion, to include headaches, have not been met.  38 U.S.C.A. §§ 1151, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.361(2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran received notification prior to the unfavorable agency decision in a letter dated in April 2009.  Specifically, the appellant was apprised of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  She was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with the claims file.  Post-service VA and private treatment records and Social Security Administration records (SSA) have also been obtained.  Pursuant to the Board's May 2014 remand directives, outstanding treatment records have been acquired.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, as requested in the Board's remand directives, the Veteran was afforded a VA examination in May 2015.  This examination is adequate for the purpose of the instant matter adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Thereafter, a statement of the case was issued in June 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was: 
(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection.  See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability.  Id.; see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Factual Background

The Veteran asserts that in May 2005, during in-patient treatment for her service-connected psychiatric disorder at a VA Medical Center (VAMC), she slipped and fell on a wet floor and suffered a concussion.  She reports that she suffers from residuals of the concussion, which include headaches.  She contends that the VAMC was negligent because it did not post a warning (verbal or written) regarding the slipperiness of the shower floor and failed to provide support bars or other means of preventing slipping in the showers

A review of VA treatment records dated in May 2005 demonstrates that the Veteran presented to the emergency room with complaints of falling in a shower at a VA facility.  She reported that she slipped and fell from standing and hit her head and right arm.  At the time of evaluation, the Veteran denied any changes in level of consciousness (LOC), vision or diplopia.  She also denied any other neurologic deficits.  Physical examination of the Veteran's head revealed soft tissue swelling occiput with no fracture or intracranial hemorrhage.  Neurologic evaluation indicated that the cranial nerve was grossly intact and there were no focal or sensory deficits.  The assessment was fall with no LOC or evidence of fracture or concussion and soft tissue contusion occiput.  A CT brain scan taken the day after the incident revealed no acute intracranial lesion hemorrhage, mass effect or midline shift.  No extra axial collections were identified.  

Subsequent VA medical records demonstrate treatment for chronic headaches and tension headaches.  Additionally, private treatment records note treatment for occipital neuralgia. 

In the Veteran's April 2010 notice of disagreement, she reported that she lost consciousness for several seconds following the May 2005 head injury.  

In testimony provided during the September 2011 Board videoconference hearing, the Veteran stated that she suffered from residuals of a concussion manifested by severe headaches as a result of the May 2005 fall.  

The Veteran was afforded a VA examination in May 2015.  The examiner determined that the Veteran did not have a traumatic brain injury or any residuals of a traumatic brain injury.  He also concluded that the Veteran's current headaches were not likely due to her history of head jury in 2005.  In support of his finding, the examiner noted that the claims file confirmed a head injury in 2005, however, the injury report showed no loss of consciousness (LOC), alteration of consciousness (AOC) or post-traumatic amnesia (PTA) after the incident.  Moreover, headaches were not noted after the incident.  

Analysis

Having reviewed the evidence of record, the Board finds that entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a concussion is not warranted.  While the record demonstrates that the Veteran sustained a head injury during in-patient treatment at a VAMC, the weight of the evidence does not show that she suffered a concussion or headaches as a result of the injury.  In so finding, medical treatment records following the May 2005 incident are negative for complaints of or treatment for a concussion or headaches.  Notably, the medical records demonstrate that the Veteran denied any changes in level of consciousness following the incident.  She was diagnosed with fall with no loss of consciousness or evidence of fracture or concussion and soft tissue contusion occiput.  Moreover, the May 2015 VA examiner determined that the Veteran did not suffer a traumatic brain injury and also noted that there was no loss of consciousness after the incident.  While the Veteran reported that her headaches were a residual of the concussion, the VA examiner determined that the headaches were not likely due to the 2005 head injury.

The Board acknowledges the Veteran's contention that she lost consciousness for several seconds following the May 2005 incident.  The Board finds, however, that these reports of loss of consciousness are inconsistent with the evidence of record, which shows that the Veteran specifically denied any change in level of consciousness following the May 2005 incident.  Thus, as the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes, the Board assigns little probative value to the Veteran's current statements concerning the loss of consciousness.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes); see also Jandreau v. Nicholson ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  

In summary, the medical evidence is against a finding that the Veteran suffered a concussion following the May 2005 head injury.  As such, the preponderance of the evidence is against entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a concussion, to include headaches.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a concussion is denied. 


REMAND

Pursuant to the Board's May 2015 remand, the RO was to obtain outstanding medical records and obtain a VA examination and opinion to determine whether compensation under 38 U.S.C.A. § 1151 for a back condition is warranted.  Thereafter, the issue was to be re-adjudicated.  If any benefit sought on appeal remained denied, the Veteran and his representative were to be provided a supplemental statement of the case.

The Board notes that outstanding medical records have been associated with the claims file and the Veteran was afforded a VA examination in August 2014.  However, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a back condition was not readjudicated.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71(1998).  As prior remand orders were not complied with, remand for full compliance is warranted.  Id. 

Furthermore, although the August 2014 examiner states that he reviewed the medical record, the report does not acknowledge that the Veteran was already service connected for mechanical low back strain with osteoarthropathy of the lumbar spine prior to the May 2005 fall.  While the report seemingly attributes the Veteran's back disability to this fall, it does not clearly identify any diagnoses separate from those for which service connection is already established.  The Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.15 (2015).  The Board believes that an addendum should be obtained from this examiner in order to clearly identify which, if any, of the Veteran's back diagnoses are separate from the current service connected disability and the result of the May 2005 fall.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the examiner who conducted the August 2014 VA back examination.  After a review of the record, and acknowledging that service connection for mechanical low back strain with osteoarthropathy of the lumbar spine was in effect prior to the Veteran's May 2005 fall, the examiner should identify which of the current back diagnoses are more likely than not the result of the fall.  If none of the current diagnoses are the result of the fall, this should be stated.  

If the August 2014 examiner is not available, the August 2014 examination report and the electronic record should be forwarded to another examiner of equal qualifications in order to obtain the requested opinions.  A new examination is not required unless deemed necessary by the examiner.  

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  After completion of the above, re-adjudicate the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a back condition.  If the benefit sought on appeal remains denied, provide the Veteran and her representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


